                                                                      U.S. OIST.^ICT COURT
                                                                          AUGUSTA OIV.
                    IN THE UNITED STATES DISTRICT COURT

                                                                    znnm-k hnw-zz
                   FOR THE SOUTHERN DISTRICT OF GEORGIA


                                 DUBLIN DIVISION
                                                                   CLERK..J- ijpci
                                                                        SO.DIST.OFm

ROLAND ALVIN JAMES,

            Plaintiff,

                                                     CV 319-094


ANTIONE CALDWELL, Warden;
EDGINALD GIBBONS;KOCHELE
WATSON;FNU HEGG,Lieutenant of Night
Shift; CHAKARRA BRAGG,Chief
Counselor; OFC. S. WILLIAMS,CO II of
Night Shift; ANNETTE GRANISON;
LT.FNU KNIGHT; and LT.FNU
THOMPSON,

             Defendants.



                                      ORDER



      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,
the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

DISMISSES this case without prdadtce^ at^ CLOSES this civil action.
       SO ORDERED this / ^^ay of March,2020, at Augusta, Georgia.



                                               UNITED STATES DISTRICT
